        Case 1:19-cv-00840-SHR Document 32 Filed 08/31/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT THOMAS,                  :               Civil No. 1:19-cv-0840
                                :
                    Plaintiff,  :
                                :
           v.                   :
                                :
LAUREL HARRY, et al.,           :
                                :
                    Defendants. :               Judge Sylvia H. Rambo

                                     ORDER
      Before the court is a report and recommendation of Magistrate Judge Carlson

(Doc. 29) addressing a renewed motion to dismiss filed by the defendants and a

summary judgment motion filed by the plaintiff. (Docs. 26 & 28.) Objections to the

report and recommendation were due on July 6, 2020, and to date, no objections

have been filed.

      In considering whether to adopt a report and recommendation when no

objections have been filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)

(explaining that judges should review dispositive legal issues raised by the report for

clear error). Following an independent review of the record and upon a careful

review of the report and recommendation, the court is satisfied that the report and
       Case 1:19-cv-00840-SHR Document 32 Filed 08/31/20 Page 2 of 2




recommendation contains no clear error and will therefore adopt the

recommendation. Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:

     1) The report and recommendation (Doc. 29) is ADOPTED;

     2) Plaintiff’s motion for summary judgment (Doc. 28) is DENIED;

     3) Defendants’ motion to dismiss Plaintiff’s amended complaint (Doc. 26) is

        GRANTED;

     4) Plaintiff’s amended complaint is DISMISSED WITH PREJUDICE;

     5) The Clerk of Court is directed to close this case.

     6) Any appeal from this order is deemed frivolous and not in good faith.

                                                   s/Sylvia H. Rambo
                                                   SYLVIA H. RAMBO
                                                   United States District Judge


Dated: August 31, 2020
